Martin, J.,

delivered the opinion of the court.
The plaintiff claims the value of a slave, employed as a hand on board the steam-boat Chesapeake, by the defendants, (without his authority or consent,) and who was drowned by jumping or falling overboard. This case was before this court last year, and remanded for a new trial. See 8 Louisiana Reports, 537.
After the cause was remanded, and before the second . trial, the plaintiff amended his petition, by the addition of an averment, that the defendants, by due diligence, might have prevented the slave being employed as a hand. The parties went to trial on this additional allegation to the former cause of action. There' was a second verdict and judgment for the plaintiff, and the defendants appealed.
The fact of the slave being employed as a hand on board the steam-boat, was fully proved. It further appears, that the plaintiff, on hearing his slave was on board, went there with the intention of arresting him, and in the attempt, the boy, in endeavoring to effect his escape, fell overboard and was drowned.
The defendants’ counsel urged with some earnestness, in the argument of the case, that the hiring and employment of the slave, was not the immediate cause of the drowning; but that it was occasioned immediately by the pursuit of the master.
The plaintiff on the other hand, produced evidence, which shows clearly the want of due diligence in the owners of the steam-boat, in suffering the slave in question to be engaged for several days, in unloading and loading her in the city of New-Orleans, where they resided. This they could have prevented and did not.
The plaintiff has had two verdicts in his favor. His slave absconded, and went on board the steam-boat in an illegal and improper manner. He was illegally and without authority hired by the master, of which fact the jury seem to have believed the owners had notice. It does not appear that they made any inquiry, whether he was employed on board with or without the knowledge and consent of the *216plaintiff, his master. The verdict must therefore stand, and remajn undisturbed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.